Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the prior art made of record does not teach or suggest a tape adapted to be attached to a workpiece comprising a deformable pattern visible from an entirety of two opposing sides of a substrate, where the pattern may deform in at least two directions when tension is applied to the tape and the substrate is stretched in at least one of the at least two directions, where the substrate is a first color and the pattern is a second color, and where the first color and second color are different.
Hogerton et al (US 2010/0285398) discloses a tamper indicating article that include a surface-feature image-generating layer and an adhesive layer. The surface-feature image-generating layer generates a visible, surface-feature-generated image upon exposure to light. Hogerton does not teach or suggest a tape adapted to be attached to a workpiece comprising a deformable pattern visible from an entirety of two opposing sides of a substrate, where the pattern may deform in at least two directions when tension is applied to the tape and the substrate is stretched in at least one of the at least two directions, where the substrate is a first color and the pattern is a second color, and where the first color and second color are different.
Plaut et al (US 2011/0064948) discloses a tape, apparatus and method that relate generally to a single layer adhesive which functions as a dicing tape and also as a die attach adhesive for dicing thinned wafers and subsequent die attach operations of the diced chips in semiconductor device fabrication. Plaut does not teach or suggest a tape adapted to be attached to a workpiece comprising a deformable pattern visible from an entirety of two opposing sides of a substrate, where the pattern may deform in at least two directions when tension is applied to the tape and the substrate is stretched in at least one of the at least two directions, where the substrate is a first color and the pattern is a second color, and where the first color and second color are different.
Chandrasekaran et al (US 2016/0128877) discloses a fastening tape, mechanical fastener and methods of making them, where the fastening tape includes a tape backing having a fastening portion, an adhesive disposed on the fastening portions, and a release surface for the adhesive. Chandrasekaran does not teach or suggest a tape adapted to be attached to a workpiece comprising a deformable pattern visible from an entirety of two opposing sides of a substrate, where the pattern may deform in at least two directions when tension is applied to the tape and the substrate is stretched in at least one of the at least two directions, where the substrate is a first color and the pattern is a second color, and where the first color and second color are different.
Vaughn et al (US Patent 6,938,686) discloses a process for making continuous stretchable substrate products comprising the steps of supplying a web of stretchable substrate having a first surface and a second surface, embossing at least one of the surfaces of the web substrate with an embossed image using at least one embossing roller, printing at least one of 
Jariyapunya et al (Jariyapunya, Nareerut & Baheti, Smita. (2017). Application of image analysis method for measurement of fabric stretch deformation. IOP Conference Series: Materials Science and Engineering. 254. 142010. 10.1088/1757-899X/254/14/142010. https://www.researchgate.net/publication/320951495_Application_of_image_analysis_method_for_measurement_of_fabric_stretch_deformation) discloses an application of image analysis method for measurement of fabric stretch deformation that comprises a determining step of checking the tension applied to a tape according to deformation of a pattern by stretching the tape in at least one direction after performing a tape attaching step and then determining whether or not an attached condition of the tape to the workpiece is good. Jariyapunya does not teach or suggest a tape adapted to be attached to a workpiece comprising a deformable pattern visible from an entirety of two opposing sides of a substrate, where the pattern may deform in at least two directions when tension is applied to the tape and the substrate is stretched in at least one of the at least two directions, where the substrate is a first color and the pattern is a second color, and where the first color and second color are different.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHEL RIVERA whose telephone number is (571)270-7655. The examiner can normally be reached M-F 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 

/JOSHEL RIVERA/Examiner, Art Unit 1746                                                                                                                                                                                                        
/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746